Citation Nr: 0602779	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  96-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed muscular 
dystrophy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from October 1966 to October 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in November 1997, but was 
remanded for additional development.  

After the completion of the development requested in November 
1997, this appeal was returned to the Board.  

In January 2003, the Board sought an additional medical 
opinion from an Independent Medical Expert (IME).  This 
opinion was received in March 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The requested medical opinion was received by the Board in 
March 2005.  A copy of the opinion was forwarded to the 
veteran in May 2005, and he was notified that he had 60 days 
to respond.  

In July 2005, the veteran submitted a motion for an extension 
of 90 days in which to respond to the May 2005 letter.  The 
motion was granted in August 2005, and the veteran was 
informed that review of his case would be suspended until 
November 4, 2005.  

No additional correspondence has been received by the veteran 
since his July 2005 letter.  The veteran did not submit a 
waiver of initial review of the March 2005 opinion by the RO.  
A July 2005 statement from the veteran's representative also 
did not include a waiver of RO review.  

The Board finds that, in the absence of such a waiver, the RO 
must make an initial review of the new evidence before 
appellate review can continue.  

Therefore, the Board finds that a remand is necessary so that 
this evidence can be considered by the RO in the first 
instance.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the right of "one review on appeal to the Secretary" 
enunciated by 38 U.S.C. § 7104(a) prohibits the Board from 
considering additional evidence without having to remand the 
case to the RO for initial consideration or without having to 
obtain the appellant's waiver); See also 38 C.F.R. § 19.9.  

Therefore, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the veteran's 
claim based on the entire evidence of 
record, including the medical opinion 
obtained in March 2005.  All indicated 
development must be undertaken in this 
regard.  If the RO's decision remains 
unfavorable, the RO should issue a SSOC 
and the veteran and his representative 
should be afforded time in which to 
respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


